This is a proceeding commenced by the plaintiffs in error to set aside a sheriff's sale after confirmation and to vacate a judgment of foreclosure upon which the sale was based. A motion to dismiss was filed for the reason that the appeal is frivolous and taken for delay only. This court called for response, which was filed, and an examination of the same discloses that there is no contest presented in this court worthy of review. Assuming that this is a proper attack on the judgment, the only substantial ground alleged for vacation of the former judgment was lack of jurisdiction of the person arising by failure to serve process. The testimony of plaintiffs in error, while denying service of process as shown by the sheriff's return of summons, admitted participation without objection in the original foreclosure trial. In such case we have held that this court will dismiss the appeal. Atkinson v. Shaffer, 187 Okla. 262, 102 P.2d 943; Smith v. Graham Brown Shoe Co., 179 Okla. 559, 67 P.2d 448; Smith v. Aronoff, 179 Okla. 560, 67 P.2d 447.
The appeal is dismissed.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.